U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to MEXUS GOLD US Nevada 000-52413 20-4092640 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 1805 N. Carson Street, #150 Carson City, NV 89701 (Address of principal executive offices) (916) 776 2166 (Issuer’s Telephone Number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer [] Non-accelerated filer [] (Do not check if smaller reporting company) Accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No[X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court.Yes [ ]No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:As of August 13, 2012,189,019, 035shares of our common stock were issued and outstanding. PART I ITEM 1.FINANCIAL STATEMENTS MEXUS GOLD US (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, 2012 March 31, 2012 ASSETS CURRENT ASSETS Cash $- Prepaid and other assets TOTAL CURRENT ASSETS FIXED ASSETS Equipment, net of accumulated depreciation TOTAL FIXED ASSETS OTHER ASSETS Equipment under construction Property costs TOTAL OTHER ASSETS TOTAL ASSETS LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued liabilities Accounts payable - related party Advance from Powercom Services Notes payable Note payable - related party Loan payable TOTAL CURRENT LIABILITIES LONG TERM LIABILITIES Loan payable, net of current portion TOTAL LONG TERM LIABILITIES TOTAL LIABILITIES SHAREHOLDERS' EQUITY Capital stock Authorized 9,000,000 shares of preferred stock, $0.001 par value per share, nil issued and outstanding 1,000,000 shares of Series A Convertible Preferred Stock, $0.001 par value per share 500,000,000 shares of common stock, $0.001 par value per share Issued and outstanding 375,000 shares of Series A Convertible Preferred Stock (375,000 - March 31, 2012) 184,447,187 shares of common stock (179,381,712 - March 31, 2012) Additional paid-in capital Share subscription payable Accumulated deficit Accumulated deficit during the exploration stage TOTAL SHAREHOLDERS EQUITY TOTAL LIABILITIES AND SHAREHOLDERS EQUITY $ 2,194,926 The accompanying notes are an integral part of these consolidated financialstatements. MEXUS GOLD US (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Period from exploration stage re-entry Three months ended June 30, (September 18, 2009) to June 30, 2012 REVENUES Revenues Total revenues Expenses General and administrative Exploration costs Stock-based expense Loss on sale of equipment - - Total operating expenses OTHER INCOME (EXPENSE) Interest expense NET LOSS BASIS LOSS PER COMMON SHARE WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING- BASIC The accompanying notes are an integral part of these consolidated financialstatements. Mexus Gold US (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Period from exploration stage re-entry Three months ended June 30, (September 18, 2009) to June 30, 2012 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Loss (gain) on sale of equipment 0 - Loss on settlement of accounts payable 0 - Stock-based compensation Stock issued for interest - Changes in operating assets and liabilities: Increase in prepaid and other assets ) ) Increase in accounts payable and accrued liabilities ) ) Increase in deferred revenue - - NET CASH USED IN OPERTATING ACTIVITIES ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of equipment ) ) ) Purchase of equipment under construction ) ) ) Purchase of mineral properties ) ) ) Proceeds from sale of equipment - - NET CASH USED IN INVESTING ACTIVITES ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of notes payable Payments on notes payable ) ) ) Payments on loans payable ) - ) Advance from related party Payments on advances from related party ) - ) Advance from Powercom Services Inc. - - Payments on convertible note - ) - Proceeds from issuance of common stock - Share subscriptions payable - NET CASH PROVIDED BY FINANCING ACTIVITIES (DECREASE INCREASE IN CASH ) CASH, BEGINNING OF PERIOD - CASH, END OF PERIOD $ $ $ Supplemental disclosure of cash payments: Interest paid $ $ $ Taxes paid $
